DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
This Action corresponds to Examiner’s Response of April 22, 2022. 
Claims 40-60 are pending, with claims 40, 47 and 54.
Based on the amendments, the statutory double patenting rejection of claims 44, 51, 52, 56 and 57 is withdrawn.

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. 
With respect to double patenting, the non-statutory double patenting rejection is being maintained. It is noted that on page 8, Applicant states that a terminal disclaimer has been submitted; however, the file wrapper does not currently include a terminal disclaimer. Additional consideration was given to the claims, and the non-statutory double patenting rejection is being maintained.
First it is noted that the amendment to the independent claims creates indefiniteness, because it is unclear how a determination of a probability of matching can be used to determine associated payment information. See 35 USC 112 rejection section below for further explanation.
Based on the claim language, an interpretation of the prior art is being made that a probability of matching is either a match (probability =100%) or a non-match (probability =0%). Either way, when interpreting, it is unclear from the claim language that when the probability is zero, how the determination of probability of matching equaling zero is used to determine associated payment information. Therefore, since the claims are not clear with respect to the newly amended features, the previously relied upon prior art is being used, and an interpretation is being made with respect to the claim scope. Therefore, Applicant’s amendment does not overcome the prior art rejections and the rejections are being maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,146,766 B2 and U.S. Patent No. 10,691,889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent. Specifically the claims of the issued patent include all of the limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40, 47 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps or essential elements, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 40 states “determine a probability of matching between at least a portion of the current identity information received during the transaction to at least a portion of the second identity information; determine, based at least on the probability of matching and during the transaction at the merchant device, associated payment information stored in conjunction with the identified portion of the second identity information;
“Probability of matching” is considered to be a percentage or likelihood of matching. Examiner is considering this to be 0% to 100% probability. It is unclear if “a probability of matching” is 0% how the associated payment is determined. Although the claim uses “based at least on,” it is uncertain from the Specification how the determination is used for the subsequent retrieval. Claims 47 and 54 contain substantially similar limitations and therefore, rejected for the same reasons. The dependent claims do not resolve the issues of the independent claims and therefore, are rejected for at least the same reasons as the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 40-42, 45-49, 52-56, 59 and 60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lay et al. (U.S. Publication No. 2009/0271265 A1, hereinafter referred to as “Lay”).
Regarding claim 40, Lay discloses a system comprising an apparatus, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: (system includes an apparatus with a processor and memory that is configured to cause the apparatus to)(e.g., figure 1 and paragraph [0043])
receive, at a merchant device, during a transaction, from a consumer device, current identity information; (current identity information is received at a merchant device -- clerk or attendant or customer enters some identifying information, or the consumer’s debit or credit card is swiped)(e.g., figures 4 and 6 and paragraph [0056])
access, from a database, second identity information, the second identity information having been previously stored during or subsequent to a previous interaction between a customer and the system; (database is accessed that includes previously stored identity information)(e.g., figured 4, 6 and 9 and paragraph [0057])
determine a probability of matching between at least a portion of the current identity information received during the transaction to at least a portion of the second identity information; (a probability of matching of 100% is identified between a portion of the current identity information received during the transaction to at least a portion of the previously stored identity information)(e.g., figured 4, 6 and 9 and paragraphs [0057]-[0059])
determine, based at least on the probability of matching and during the transaction at the merchant device, associated payment information stored in conjunction with the identified portion of the second identity information; (associated payment information is determined during the transaction based on identifying the probability of matching of 100% – credit card swipe)(e.g., paragraphs [0056]-[0059])
identify an associated email address associated with the identified portion of the second identity information and the associated payment information; (associated email address is identified associated with payment information)(e.g., paragraphs [0042], [0048], [0049] and [0056]-[0059])
provide, during the transaction, an interface to a contact, order, or payment application; and (interface is provided to contact, order, or payment application)(e.g., paragraphs [0044], [0048], [0056] and [0057])
cause, during the transaction, display of the associated email address at the interface to the contact, order, or payment application. (account information, that may include consumer ID or email address is displayed at the interface to contact, order or payment application.)(e.g., figured 4, 6 and 9 and paragraphs [0052], [0057]-[0059] and [0060]-[0062]).
Regarding claim 41. Lay discloses the system according to claim 40. Lay further discloses wherein the consumer device is a credit card and the current identity information is received via credit card swipe. (consumer device is a credit card, and current identify information is received via a credit card swipe)(e.g., paragraph [0056]).

Regarding claim 42. Lay discloses the system according to claim 40. Lay further discloses wherein the current identity information is at least one of a first name and last name of a consumer or a phone number. (consumer’s phone number is entered or some other identifying information)(e.g., paragraph [0056]).

Regarding claim 45. Lay discloses the system according to claim 40. Lay further discloses wherein the previously stored identity information is generated by computer program code configured to, with the at least one processor, cause the apparatus to: 
receive, at a second merchant device, during a previous transaction, from a consumer device, second identity information and the associated payment information; and (multiple merchants access information of registered users – second identity information is received during a previous transaction at a second merchant)(e.g., abstract and paragraphs [0052], [0053] and [0062])
store the second identity information and the associated payment information, (second identity information and associated payment information is stored)(e.g., figures 4, 6 and 9 and paragraphs [0056]-[0059])
wherein the previously storied identity information is the second identity information. (e.g., paragraphs [0056]-[0059]).
Regarding claim 46. Lay discloses the system according to claim 45. Lay further discloses wherein the consumer device is different than the second consumer device, and wherein the second merchant device is different than the merchant device. (consumer device can be credit card or any identifying information. Multiple merchant devices)(e.g., paragraphs [0016], [0036] and [0056]-[0058]).

Regarding claim 47, Lay discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for: (e.g., paragraphs [0038] and [0053]).
receiving, at a merchant device, during a transaction, from a consumer device, current identity information; (current identity information is received at a merchant device -- clerk or attendant or customer enters some identifying information, or the consumer’s debit or credit card is swiped)(e.g., figures 4 and 6 and paragraph [0056])
accessing, from a database, second identity information, the second identity information having been previously stored during or subsequent to a previous interaction between a customer and the system; (database is accessed that includes previously stored identity information)(e.g., figured 4, 6 and 9 and paragraph [0057])
determine a probability of matching between at least a portion of the current identity information received during the transaction to at least a portion of the second identity information; (a probability of matching of 100% is identified between a portion of the current identity information received during the transaction to at least a portion of the previously stored identity information)(e.g., figured 4, 6 and 9 and paragraphs [0057]-[0059])
determining, based at least on the probability of matching and during the transaction at the merchant device, associated payment information stored in conjunction with the identified portion of the second identity information; (associated payment information is determined during the transaction based on identifying the probability of matching of 100% – credit card swipe)(e.g., paragraphs [0056]-[0059])
identifying an associated email address associated with the identified portion of the second identity information and the associated payment information; (associated email address is identified associated with payment information)(e.g., paragraphs [0042], [0048], [0049] and [0056]-[0059])
providing, during the transaction, an interface to a contact, order, or payment application; and (interface is provided to contact, order, or payment application)(e.g., paragraphs [0044], [0048], [0056] and [0057])
causing, during the transaction, display of the associated email address at the interface to the contact, order, or payment application. (account information, that may include consumer ID or email address is displayed at the interface to contact, order or payment application.)(e.g., figured 4, 6 and 9 and paragraphs [0052], [0057]-[0059] and [0060]-[0062]).

Claims 48, 49 and 52-53 have substantially similar limitations as stated in claims 41, 42, 45 and 46, respectively; therefore, they are rejected under the same subject matter. 


Regarding claim 54, Lay discloses a method comprising: (abstract and claim 15)
receiving, at a merchant device, during a transaction, from a consumer device, current identity information; (current identity information is received at a merchant device -- clerk or attendant or customer enters some identifying information, or the consumer’s debit or credit card is swiped)(e.g., figures 4 and 6 and paragraph [0056])
accessing, from a database, second identity information, the second identity information having been previously stored during or subsequent to a previous interaction between a customer and the system; (database is accessed that includes previously stored identity information)(e.g., figured 4, 6 and 9 and paragraph [0057])
determine a probability of matching between at least a portion of the current identity information received during the transaction to at least a portion of the second identity information; (a probability of matching of 100% is identified between a portion of the current identity information received during the transaction to at least a portion of the previously stored identity information)(e.g., figured 4, 6 and 9 and paragraphs [0057]-[0059])
determining, based at least on the probability of matching and during the transaction at the merchant device, associated payment information stored in conjunction with the identified portion of the second identity information; (associated payment information is determined during the transaction based on identifying the probability of matching of 100% – credit card swipe)(e.g., paragraphs [0056]-[0059])
identifying an associated email address associated with the identified portion of the second identity information and the associated payment information; (associated email address is identified associated with payment information)(e.g., paragraphs [0042], [0048], [0049] and [0056]-[0059])
providing, during the transaction, an interface to a contact, order, or payment application; and (interface is provided to contact, order, or payment application)(e.g., paragraphs [0044], [0048], [0056] and [0057])
causing, during the transaction, display of the associated email address at the interface to the contact, order, or payment application. (account information, that may include consumer ID or email address is displayed at the interface to contact, order or payment application.)(e.g., figured 4, 6 and 9 and paragraphs [0052], [0057]-[0059] and [0060]-[0062]).
Claims 55, 56, 59 and 60 have substantially similar limitations as stated in claims 41, 42, 45 and 46, respectively; therefore, they are rejected under the same subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 43,44, 50, 51, 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lay in view of Cope et al. (U.S. Patent No. 8,577,731 B1, hereinafter referred to as "Cope").
Regarding claim 43. Lay discloses the system according to claim 40. Lay further discloses wherein the receiving of the current identity information during the transaction comprises: wherein the causing display, during the transaction, of the email address associated with the associated payment information comprises: identifying an existing profile for the consumer utilizing the current identity information, where the profile identifies the associated payment information. (e.g., figures 4, 6 and 9 and paragraphs [0048], [0049] and [0056])
However, Lay does not appear to specifically disclose using near field communication technology to capture at least a portion of the current identity information from a credit card when the credit card is in proximity to the merchant device,
On the other hand, Cope, which relates to a method of transaction processing to support proxy financial card (e.g., title), does disclose using near field communication technology to capture at least a portion of the current identity information from a credit card when the credit card is in proximity to the merchant device, (credit card information can be obtained by swiping a magnetic strip or by near field communication)(e.g., col 1 lines 32-36).
Lay is considered to disclose the features, except for obtaining the credit card information using near field technology. However, it is foreseeable that users can enter credit card information, swipe the credit card, or use the credit card through near field technology. One example, Cope provides that near field communication can be made to identify the subject payment vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to incorporate the near field technology of Cope to Lay to provide users with an alternative mechanism to enter his or her credit information which is part of the identity information of Lay.

Regarding claim 44, Lay in view of Cope discloses the system according to claim 43. Lay further discloses wherein the current identity information is at least one of a first name and a last name of a consumer or a phone number. It is noted that this claim is identical to claim 42. Therefore, this claim should be canceled, as noted above in the double patenting rejection section. (consumer’s phone number is entered or some other identifying information)(e.g., paragraph [0056]).

Claims 50, 51, 57 and 58 have substantially similar limitations as stated in claims 43, 44, 43 and 44, respectively; therefore, they are rejected under the same subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165